

116 S185 IS: Investing in State Energy Act
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 185IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mrs. Shaheen (for herself, Ms. Collins, Mr. Coons, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require certain financial assistance under the State energy program and the Weatherization
			 Assistance Program to be distributed without undue delay to support State
			 and local high-impact energy efficiency and renewable energy initiatives. 
	
 1.Short titleThis Act may be cited as the Investing in State Energy Act. 2.Timing for distribution of certain financial assistance under the State energy program and the Weatherization Assistance Program (a)Timing for distribution of financial assistance under the weatherization assistance programSection 417(d) of the Energy Conservation and Production Act (42 U.S.C. 6867(d)) is amended—
 (1)by striking (d) Payments and inserting the following:  (d)Method and timing of payments (1)In generalSubject to paragraph (2), any payments; and
 (2)by adding at the end the following:  (2)TimingNotwithstanding any other provision of law (including regulations), not later than 60 days after the date on which funds have been made available to provide assistance under this part, the Secretary shall distribute to the applicable recipient the full amount of assistance to be provided to the recipient under this part for the fiscal year..
 (b)Timing for distribution of financial assistance under the State energy programSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended by adding at the end the following:
				
 (g)Timing for distribution of financial assistanceNotwithstanding any other provision of law (including regulations), not later than 60 days after the date on which funds have been made available to provide financial assistance under this section, the Secretary shall distribute to the applicable State the full amount of assistance to be provided to the State under this section for the fiscal year..